Title: Richard Grinnell to the American Commissioners, 15 September 1778: résumé
From: Grinnell, Richard
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Guernsey, September 15, 1778: Captain Peter Collas and I sailed with Captain [Corbin] Barnes from Paimboeuf August 29. We were captured September 1 by Captain Abraham Bushall who treated us like brothers. We fell in with Captain Niles whose schooner Spy had been taken by a Jersey privateer. Niles and Barnes succeeded in throwing all papers overboard. Barnes is still on the privateer. You will receive this through the son of the Mr. Dobrée who resides here.>
